Citation Nr: 0510370	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  00-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis, for purposes of accrued benefits.

2.  Entitlement to service connection for asthma, for 
purposes of accrued benefits.

3.  Entitlement to service connection for hearing loss, for 
purposes of accrued benefits.

4.  Entitlement to service connection for beriberi, for 
purposes of accrued benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The appellant has brought this appeal as the surviving spouse 
of a decedent individual who served in the United States 
Armed Forces in the Far East (USAFFE), and/or had recognized 
guerrilla service, during World War II.  The service 
department has certified that the decedent had creditable 
USAFFE service from September 1941 to January 1942 and from 
July 1944 to February 1946.  The decedent died in February 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the above claims for accrued benefits.  The appellant 
filed a notice of disagreement in March 2000, and the RO 
issued a statement of the case (SOC) in June 2000.  The 
appellant perfected her claim by submitting a substantive 
appeal (VA Form 9) in August 2000.

The Board notes that in March 2002 the RO issued a decision 
declaring forfeiture against the appellant, as the 
unremarried spouse of the decedent.  In July 2003, the Board 
issued a remand as to the appellant's claims for accrued 
benefits.  These issues were remanded to afford the appellant 
proper notice of the requirements of the Veterans Claims 
Assistance Act of 2000, discussed below, and for the RO to 
address the decedent's prisoner of war (POW) status.  The 
Board also remanded the appellant's disagreement with the 
March 2002 forfeiture decision.  The RO was instructed to 
issue the appellant an SOC as to this issue.  Thereafter, the 
RO issued an SOC in February 2005.  At this time, the 
appellant's claims file does not reflect that she has 
perfected her appeal of the forfeiture decision.  However, 
all additional development regarding the appellant's claims 
for accrued benefits was undertaken, and those claims are 
properly before the Board at this time.


FINDINGS OF FACT

1.  At the time of his death in February 1998, the decedent 
had claims pending for pulmonary tuberculosis, asthma, 
hearing loss, and beriberi.

2.  The record does not contain any competent evidence 
establishing that the decedent's post-service pulmonary 
tuberculosis was etiologically related to service, and 
chronicity of pulmonary tuberculosis since service is not 
shown.

3.  The record does not contain any competent evidence 
establishing that the decedent's post-service asthma was 
etiologically related to service, and chronicity of asthma 
since service is not shown.

4.  The record does not contain any competent evidence 
establishing that the decedent's post-service hearing loss 
was etiologically related to service, and chronicity of 
hearing loss since service is not shown.

5.  The record does not contain any competent evidence 
establishing that the decedent's post-service beriberi was 
etiologically related to service, and chronicity of beriberi 
since service is not shown.


CONCLUSIONS OF LAW

1.  The legal criteria for entitlement to service connection 
for pulmonary tuberculosis, for accrued benefits purposes, 
have not been met.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 
C.F.R. §§ 3.303, 3.1000 (2004).

2.  The legal criteria for entitlement to service connection 
for asthma, for accrued benefits purposes, have not been met.  
38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 
3.1000 (2004).

3.  The legal criteria for entitlement to service connection 
for hearing loss, for accrued benefits purposes, have not 
been met.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.1000 (2004).

4.  The legal criteria for entitlement to service connection 
for beriberi, for accrued benefits purposes, have not been 
met.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The decedent's February 1946 Affidavit for Philippine Army 
Personnel indicates he had recognized service.  There was no 
indication that he was ever a POW.  When he was asked for a 
chronological record of any wounds and illnesses he had 
incurred from December 8, 1941, to the date of return to 
military control, the decedent replied, "None."

An April 1986 record shows the decedent was negative for 
tuberculosis bacilli.

In an April 1992 Memorandum to the File, it was noted that 
A.V., M.D., twice appeared at personal hearings as a witness 
for veterans.  On both occasions, he provided yearly diaries, 
which contained entries showing purported treatment for 
claimed disabilities.  Of particular note was a journal entry 
of March 1994 showing a veteran was treated for post-
traumatic stress disorder (PTSD), among other disabilities 
for which service connection was at issue.  According to 
A.V., the entries in his log were made on the dates specified 
in the journal.  The Memorandum noted that the "PTSD" was 
not a recognized term for the claimed illness until many 
years after 1944.  The Memorandum noted that the assertions 
made by A.V. cast serious doubts as to the credibility of any 
evidence he submitted in support of a veteran's claim.

In a June 1992 record, A.V. indicated that the decedent 
complained of persistent headache, hypertension, pulmonary 
tuberculosis, malaria, dysentery, anxiety, avitaminosis, 
stained blood saliva, afternoon fevers, cardiomegaly, 
rheumatoid arthritis of the knees, and "post operated" 
appendectomy.  The decedent was noted to have chronic 
sinusitis, partial blindness, deafness of both ears, and a 
swollen throat.  The decedent reportedly had chest pains 
affecting the lumbar regions, due to pulmonary tuberculosis, 
malaria, dysentery, cardiac distress, and rheumatoid 
arthritis.  In a note, A.V. stated that he treated the 
decedent from February 1947 to November 1947 for pulmonary 
tuberculosis, anxiety, avitaminosis, cardiac distress, 
malaria, dysentery, rheumatoid arthritis, and general 
debility.

In a January 1993 rating decision, the RO denied service 
connection for hearing loss and pulmonary tuberculosis.

In a January 1995 Certification, W.G. indicated that he had 
known the decedent.  He stated that during World War II the 
decedent was a POW and suffered loss of hearing, malaria, 
pulmonary tuberculosis, rheumatoid arthritis, dysentery, and 
anxiety.

In a June 1995 Administrative Decision, the RO found, despite 
the decedent's repeated contentions, that he had never been a 
POW as a part of his service with the United States Armed 
Forces.

In an August 1995 rating decision, the RO declined to find 
that new and material evidence had been received to reopen 
claims for service connection for pulmonary tuberculosis and 
hearing loss.

In a May 1996 written statement, T.B., M.D., indicated the 
decedent had been treated for chronic bronchial asthma.  The 
condition was described as debilitating.

In an August 1996 written statement, several individuals 
attested that they knew the decedent, and certified that he 
suffered from asthma, beriberi, kidney disease, cataract, and 
loss of hearing, due to his service in World War II.

In a November 1996 written statement, D.S., M.D., indicated 
the decedent had dyspnea, fever, and cough; a diagnosis of 
pulmonary tuberculosis was noted.

In a February 1997 rating decision, the RO declined to find 
that new and material evidence had been received to reopen 
claims for service connection for pulmonary tuberculosis and 
hearing loss, and denied service connection for asthma and 
beriberi.

In April 1997, the decedent filed a notice of disagreement 
with the February 1997 rating decision.

In June 1997, the RO issued an SOC regarding pulmonary 
tuberculosis, hearing loss, asthma, and beriberi.

In July 1997, the decedent filed a substantive appeal (VA 
Form 9) as to his claims for pulmonary tuberculosis, hearing 
loss, asthma, and beriberi.

In a July 1997 written statement, N.T., M.D., indicated the 
decedent had been under his medical care since November 1978.  
He had a fever, chills, colds, cough, blurring of vision, 
loss of hearing, dizziness, and body weakness.  The decedent 
also had chest pain and easy fatigability.  The diagnoses 
were pulmonary tuberculosis, nutritional deficiencies, and 
bronchial asthma.

The decedent's February 1998 death certificate lists cardio-
respiratory arrest as the immediate cause, cardiovascular 
arrest and hemorrhage as the antecedent causes, and 
hypertension as an underlying cause of his death.

In July 1998, the decedent's widow submitted a formal claim 
for, in pertinent part, accrued compensation benefits.

In a July 2001 written statement, Dr. V stated that he had 
rendered treatment to the decedent from February to November 
1947.  He stated the decedent had contracted ailments 
included essential hypertension, cardiac distress, and PTSD.  
He stated that he could not submit the actual records of 
treatment because it had been too long ago.

An August 2001 Field Examination Report shows the RO 
investigated the qualifications of A.V. to make medical 
determinations.  In an interview, A.V. appeared deceptive on 
the issue involving his authority to practice medicine, but 
was otherwise truthful.  He testified that he was a duly 
licensed physician.  When he was asked to comment on the 
authenticity of the medical certifications he had submitted, 
he admitted that they were merely fabricated.  An individual 
from the Registration Division testified that A.V.'s name was 
not on the list of doctors authorized or licensed to practice 
medicine in the Philippines.

In a September 2001 Proposed Administrative Decision, the RO 
determined that the evidence of record warranted submission 
of the decedent's surviving spouse for consideration of 
forfeiture for fraud.  The RO believed the appellant 
knowingly, and with intention to receive benefits not legally 
due her, furnished false and fraudulent evidence in the 
prosecution of her claim for VA benefits.

In January 2002, the RO issued a Final Administrative 
Decision, finding that evidence of record was sufficient to 
warrant submission for consideration of forfeiture for fraud.

In March 2002, the Forfeiture Decision was issued.

In August 2002, the appellant submitted a notice of 
disagreement as to the March 2002 Forfeiture Decision.

An October 2004 Memorandum indicates that the evidence of 
record was insufficient to support a finding that the 
decedent met the criteria for status as a former POW.

In February 2005, the RO issue an SOC as to the propriety of 
the declaration of forfeiture invoked against the appellant.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In May 2001 and March 2004 letters, the RO informed the 
appellant of the VCAA and its effect on her claims.  In 
addition, the appellant was advised, by virtue of a detailed 
June 2000 SOC and October 2004 supplemental statement of the 
case (SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOC issued by the 
RO clarified what evidence would be required to establish 
entitlement to accrued benefits.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Accrued Benefits

At the time of the decedent's death, he had pending claims of 
entitlement to service connection for pulmonary tuberculosis, 
asthma, hearing loss, and beriberi.  Although the decedent's 
claims terminated with his death, the regulations set forth a 
procedure for a qualified survivor to carry on, to a limited 
extent, a decedent's claim for VA benefits by submitting a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the decedent prior 
to his death, the accrued benefits claim is derivative of the 
decedent's claim, and the appellant takes the decedent's 
claim as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  In the instant case, the 
decedent died in February 1998, and the completed claim for 
accrued benefits was received in July 1998.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
decedent was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of the 
decedent's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  
Here, the appellant, the decedent's spouse, is advancing 
essentially the same claims for service connection for 
pulmonary tuberculosis, asthma, hearing loss, and beriberi, 
for accrued benefits purposes, which the decedent had pending 
at the time of his death.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Even if there 
is no record of organic disease of the nervous system (e.g., 
sensorineural hearing loss) in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Notwithstanding the lack of a diagnosis of a disorder during 
active duty, service connection may still be granted if all 
the

evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Here, as noted above, the appellant seeks service connection, 
in respect of the decedent, for pulmonary tuberculosis, 
asthma, hearing loss, and beriberi.  However, the decedent's 
service record shows he reported no illnesses or wounds 
incurred as of February 1946.  Furthermore, there are no 
competent medical records associated with the decedent's 
claims file to show he underwent treatment for any of the 
claimed disorders before May 1996.  While written statements 
of A.V. appear to indicate that he treated the decedent for 
the disorders at issue from February to November 1947, as 
stated above, that individual has been shown not to be 
licensed as a physician in the Philippines.  Furthermore, 
this individual admitted, when interviewed for investigation, 
that the records he had submitted regarding the decedent were 
not authentic.  Therefore, there is no evidence of record to 
relate the decedent's illnesses with his military service 
more than forty years before.

In addition, the Board notes that the appellant has been 
found by the RO to have forfeited her right to any VA 
benefits, based upon fraud.  As a result, her claims for 
accrued benefits would be rendered moot by the March 2002 
Forfeiture Decision, if it is a final decision.  However, 
since it is unclear at this time whether the appellant has 
perfected her appeal in that matter, the Board is providing a 
decision on the merits as to the accrued benefits claim at 
this time.

As the evidence preponderates against the claim for service 
connection for pulmonary tuberculosis, asthma, hearing loss, 
and beriberi, for the purposes of accrued benefits, the 
benefit-of-the-doubt doctrine is inapplicable, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Entitlement to service connection for pulmonary tuberculosis, 
for purposes of accrued benefits, is denied.

Entitlement to service connection for asthma, for purposes of 
accrued benefits, is denied.

Entitlement to service connection for hearing loss, for 
purposes of accrued benefits, is denied.

Entitlement to service connection for beriberi, for purposes 
of accrued benefits, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


